                 Case 2:21-cv-00382-GMN-NJK Document 1-3 Filed 03/05/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

 TAO GROUP HOLDINGS, LLC, a Delaware limited                           )
             liability company,                                        )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No.
                                                                       )
      EMPLOYERS INSURANCE COMPANY OF                                   )
        WAUSAU, a Wisconsin corporation,                               )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) EMPLOYERS INSURANCE COMPANY OF WAUSAU
                                           CT CORPORATION SYSTEM
                                           701 S. Carson Street, Suite 200
                                           Carson City, NV 89701
                                           Individual with Authority to Act: Matthew Taylor



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert D. Mitchell (PHV to be filed)             Kirk Pasich (PHV to be filed)
                                           Krista J. Nielson (Nev. SBN 10698)         Christopher T. Pasich (PHV to be filed)
                                           Ace C. Van Patton (Nev. SBN 11731)         Caitlin S. Oswald (PHV to be filed)
                                           TIFFANY & BOSCO, P.A.                      PASICH LLP
                                           10100 W. Charleston Blvd., Suite 220       10880 Wilshire Boulevard, Suite 2000
                                           Las Vegas, Nevada 89135                    Los Angeles, California 90024

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                              Signature of Clerk or Deputy Clerk
                  Case 2:21-cv-00382-GMN-NJK Document 1-3 Filed 03/05/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
